" Motion for reargument denied Motion to amend remittitur granted. Return of remittitur requested and, when r¿turned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, as follows: Appellant argued that the provisions of section-63 of the Pari-Mutuel Revenue Law (§ 40, as amd.; L. 1940, ch. 254, as amd.) are void as being violative of the Fourteenth Amendment, insofar as they prohibit appellant, as a public employee, from obtaining a license as a mutuel clerk at Roosevelt Raceway. The Court of Appeals held that the rights of appellant under the Fourteenth Amendment had not been violated.or denied. [See 2 N Y 2d 819.]